Exhibit 10.1

General Electric Capital Corporation

901 Main Avenue

Norwalk, Connecticut 06851

July 15, 2015

BRE Imagination Holdco LLC

c/o The Blackstone Group

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: William Stein and Judy Turchin

Re: Letter Agreement (“Letter Agreement”) detailing certain amendments to the
Purchase and Sale Agreement

Ladies and Gentlemen:

Reference is hereby made to that certain Purchase and Sale Agreement, dated as
of April 10, 2015 (the “Purchase Agreement”), by and among General Electric
Capital Corporation, a Delaware corporation (“Seller”, and, in its capacity as
the Seller Representative under the Purchase Agreement, the “Seller
Representative”), on the one hand, and BRE Imagination Holdco LLC, a Delaware
limited liability company, BRE Imagination Germany I LLC, a Delaware limited
liability company, and BRE Imagination Germany II LLC, a Delaware limited
liability company (collectively, “Purchaser”), on the other hand. Capitalized
terms used but not defined herein shall have the meaning given to such terms in
the Purchase Agreement.

 

A. Certain Equity Assets. The last sentence of Section 1.2(b)(ii) of the
Purchase Agreement shall be amended and restated in its entirety as follows:

“Notwithstanding the foregoing, in no event shall the Unadjusted Purchase Prices
set forth on Schedule 1 or Schedule 3, as applicable, for the following assets
be adjusted pursuant to Section 1.2 or Section 1.4 of this Agreement (and the
applicable Unadjusted Purchase Prices set forth on Schedule 1 or Schedule 3, as
applicable, shall be included for such assets in the Estimated Initial Equity
Purchase Price or the Estimated Initial Deferred Purchase Price, as applicable,
without any such further adjustment):

(A) the Purchased Interests on Schedule 1 with respect to the Purchased Entity
known as “Martinez Cogen Limited Partnership”;

(B) the Purchased Interests on Schedule 3 with respect to the Purchased Entities
known as “Artemis Zweite Grundstücksver-waltungsgesellschaft mbH & Co.
Beteiligungs KG”, “Artemis Vierte Grundstücksver-waltungsgesellschaft mbH & Co.
Beteiligungs KG”, “Artemis Grundstücksver-waltungsgesellschaft mbH & Co.
Beteiligungs KG”, “Artemis Dritte Grundstücksver-waltungsgesellschaft mbH & Co.
Beteiligungs KG”, and “Artemis Grundstücksver-waltungsgesellschaft mbH”;

(C) the Purchased Interests on Schedule 3 with respect to the Purchased Entity
known as “Petrarca Fondo Comune di Investimento di Tipo Chiuso”; and

(D) the Purchased Interests on Schedule 1 with respect to the Purchased Entity
known as “Kimex Retail Land and Development Fund I, LP” (the “Kimco Interest”)
(except that, solely with respect to the Equity Asset described in this clause
(D), the applicable Unadjusted Purchase Price set forth on Schedule 1 with
respect to such Equity Asset shall be (x) increased (on a dollar-for-dollar
basis) at the applicable Closing by an amount equal to any capital contributions
made by any Seller Party or Affiliate thereof to such Purchased Entity from
March 31, 2015 through the applicable Closing Date, and (y) decreased (on a
dollar-for-dollar basis) at the applicable Closing by an amount equal to any
distribution received by any Seller Party or Affiliate thereof from such
Purchased Entity from March 31, 2015 through the applicable Closing Date.”

 

1



--------------------------------------------------------------------------------

B. Petrarca. With respect to the Option Purchased Entity known as “Petrarca
Fondo Comune di Investimento di Tipe Chiuso”, the reference on Schedule 3 of the
Purchase Agreement in the column labeled “Option Unadjusted Asset Purchase Price
Amount (EUR)” to “22,400,000” shall be deleted and replaced with EUR “500,000”.

 

C. Belgium and Switzerland. The Parties acknowledge and agree that as of the
Initial Equity Closing Date, the Properties situated in Belgium and Switzerland
shall constitute Deferred Assets for purposes of this Agreement.

 

D. Acquisition of Mexican SOFOM. The Seller Parties and the Purchaser Parties
agree as follows:

 

  a. The Purchaser Parties shall acquire the Interests in CRE Administradora de
Cartera, S.A. de C.V., SOFOM, ENR (the “SOFOM” and the Interests therein, the
“Purchased SOFOM Interests”). The SOFOM shall be treated as a “Purchased Entity”
for all purposes of the Purchase Agreement and Purchased SOFOM Interests shall
be treated as “Purchased Interests” for all purposes of the Purchase Agreement.
Schedules 1, 3.9(a), 3.9(b), 3.9(c) and 5.1(i)(E) to the Purchase Agreement
shall be amended to add as additional information relating to the SOFOM and the
Purchased SOFOM Interests, as set forth on Schedule B attached hereto, in each
case, as if such information had been included on the applicable schedule as of
the date of the Purchase Agreement.

 

  b. The Purchaser Parties shall acquire the Purchased SOFOM Interests in lieu
of purchasing the Purchased Commercial Loans set forth on Schedule C (the “SOFOM
Loans”) attached hereto and the Unadjusted Purchase Price payable to the Seller
Parties with respect to the Purchased SOFOM Interests shall be the amount of the
aggregate amount of the Unadjusted Purchase Prices for the SOFOM Loans (which
aggregate Unadjusted Purchase Price shall constitute the Unadjusted Purchase
Price for the Purchased SOFOM Interests and shall be adjusted in accordance with
Section 1.2 and Section 1.4 of the Purchase Agreement).

 

  c. The acquisition of the SOFOM Interests (the “SOFOM Acquisition”) shall
happen prior to the Transfer (by way of factoring) of the Purchased Commercial
Loans set forth on Schedule C-2 (the “Non-SOFOM MX Loans”), which Non-SOFOM MX
Loans, subject to the conditions set forth in the Purchase Agreement, shall be
transferred from the Seller Parties to the SOFOM following the SOFOM
Acquisition.

 

E. Acquisition of OC Slovakia s.r.o. The Seller Parties and the Purchaser
Parties agree as follows:

 

  a.

The Purchaser Parties shall acquire the Interests in OC Slovakia s.r.o. (the
“Slovakian SPV” and the Interests therein, the “Slovakian Interests”). The
Slovakian SPV shall be treated as a “Purchased Entity” for all purposes of the
Purchase Agreement and Slovakian Interests shall



--------------------------------------------------------------------------------

  be treated as “Purchased Interests” for all purposes of the Purchase
Agreement. Schedules 1, 3.9(a), 3.9(b) and 3.9(c) to the Purchase Agreement
shall be amended to add as additional information relating to the Slovakian SPV
and the Slovakian Interests, as set forth on Schedule B attached hereto, in each
case, as if such information had been included on the applicable schedule as of
the date of the Purchase Agreement.

 

  b. The Purchaser Parties shall acquire the Slovakian Interests in lieu of
purchasing the Properties described as Euromax – Nitra, Euromax – Poprad,
Euromax – Trencin and Euromax - Trnava on Schedule 2 of the Purchase Agreement
(the “Slovakian Properties”), and, notwithstanding anything to the contrary in
the Purchase Agreement, the Unadjusted Purchase Price payable to the Seller
Parties with respect to the Slovakian Interests shall be the amount of €1.

 

  c. Notwithstanding Section 1.4(a)(iv)(C)(1) of the Purchase Agreement or
anything else to the contrary therein, the Seller Parties and Purchaser Parties
agree that the intracompany receivables with respect to the Slovakia SPV (the
“Slovakian Intracompany Receivables”) shall not be settled at or prior to
Closing and shall instead be Transferred (by way of assignment of the applicable
loan documentation) to the Purchaser Parties (and such Transfer of the Slovakian
Intracompany Receivables and related loan documentation shall constitute an
asset Transfer for purposes of the Purchase Agreement, including that (i) the
applicable Purchaser Party acquiring such Slovakian Intracompany Receivables and
related loan documentation shall be deemed to have made the representations and
warranties set forth in Article IV of the Purchase Agreement with respect to the
acquisition of such assets and (ii) the applicable Seller Party Transferring
such Slovakian Intracompany Receivables and related loan documentation shall be
deemed to have made the representations and warranties set forth in Sections
3.1, 3.2, 3.3, 3.19 and 3.22 of the Purchase Agreement with respect to the
Transfer of such assets). The aggregate purchase price for the Slovakian
Intracompany Receivables shall be equal to the aggregate amount of the
Unadjusted Purchase Prices for the Slovakian Properties (which aggregate
Unadjusted Purchase Prices shall be adjusted in accordance with Section 1.2 and
Section 1.4 of the Purchase Agreement)

 

  d. The Parties acknowledge and agree that, for U.S. federal income Tax
purposes (and, where applicable, state, local, and foreign Tax purposes):
(i) the applicable Purchaser Party of the Slovakian Intracompany Receivables
shall be treated as purchasing, and GE Capital Eireann Funding I shall be
treated as selling, all rights, interest and obligations of GE Capital Eireann
Funding I under that certain Revolving Credit Agreement, dated December 27, 2013
for an amount equal to €58,345,562; and (ii) the Transfer of the Purchaser
Interests in Slovakia SPV shall be treated as a transaction governed by Rev.
Rul. 99-6, whereby each of GE Capital Investment Holding B.V. and GE Real Estate
Czech Republic s.r.o. are treated as selling interests in Slovakia SPV for €1
and the applicable Purchaser Party acquiring the Purchased Interests in Slovakia
SPV is treated as acquiring the assets of Slovakia SPV from each of GE Capital
Investment Holding B.V. and GE Real Estate Czech Republic s.r.o.

 

F. Acquisition of GE Real Estate Developments Limited. The Seller Parties and
the Purchaser Parties agree as follows:

 

  a.

The Purchaser Parties shall acquire the Interests in GE Real Estate Developments
Limited (the “GERED” and the Interests therein, the “GERED Interests”). The
GERED shall be treated as a “Purchased Entity” for all purposes of the Purchase
Agreement and the GERED Interests shall be treated as “Purchased Interests” for
all purposes of the Purchase Agreement. Schedules 1, 3.9(a), 3.9(b) and 3.9(c)
to the Purchase Agreement shall be amended to add as



--------------------------------------------------------------------------------

  additional information relating to the GERED and the GERED Interests, as set
forth on Schedule B attached hereto, in each case, as if such information had
been included on the applicable schedule as of the date of the Purchase
Agreement.

 

  b. The Purchaser Parties shall acquire the GERED Interests in lieu of
purchasing the Property described as REUK London EC4 98 Fetter Lane & 12 Norwich
Street on Schedule 2 of the Purchase Agreement (the “Fetter Lane Property”). The
Unadjusted Purchase Prices payable to the Seller Parties with respect to the
GERED Interests, respectively, shall be the amount of the aggregate amount of
the Unadjusted Purchase Price for the Fetter Lane Property (which aggregate
Unadjusted Purchase Price shall constitute the Unadjusted Purchase Price for the
GERED Interests and shall be adjusted in accordance with Section 1.2 and
Section 1.4 of the Purchase Agreement). For the avoidance of doubt, the Property
described as REUK Croydon 57 Croydon Road (Paynes Poppets) on Schedule 2 of the
Purchase Agreement shall be Transferred to the Purchaser Parties prior to the
acquisition of the GERED Interests by the Purchaser Parties.

 

G. Acquisition of Soldeva Grupo de Inversiones. The Seller Parties and the
Purchaser Parties agree as follows:

 

  a. The Purchaser Parties shall acquire the Interests in Soldeva Grupo de
Inversiones 2006, S.L. (“Soldeva” and the Interests therein, the “Soldeva
Interests”). Soldeva shall be treated as a “Purchased Entity” for all purposes
of the Purchase Agreement and the Soldeva Interests shall be treated as
“Purchased Interests” for all purposes of the Purchase Agreement. Schedules 1,
3.9(a), 3.9(b) and 3.9(c) to the Purchase Agreement shall be amended to add as
additional information relating to Soldeva and the Soldeva Interests, as set
forth on Schedule B attached hereto, in each case, as if such information had
been included on the applicable schedule as of the date of the Purchase
Agreement.

 

  b. The Purchaser Parties shall acquire the Soldeva Interests in lieu of
purchasing the Property described as “Cortefiel-Aranjuez, Sector XI (78064001);
Paseo del Deleite, s/n, Aranjuez, ESP” on Schedule 2 of the Purchase Agreement
(the “Soldeva Property”). The Unadjusted Purchase Prices payable to the Seller
Parties with respect to the Soldeva Interests, respectively, shall be the amount
of the amount of the Unadjusted Purchase Price for the Soldeva Property (which
Unadjusted Purchase Price shall constitute the Unadjusted Purchase Price for the
Soldeva Interests and shall be adjusted in accordance with Section 1.2 and
Section 1.4 of the Purchase Agreement).

 

  c.

In addition, the Parties acknowledge and agree that Soldeva is currently the
plaintiff/claimant in an Action known as “Juicio ordinario 984/2013, First
Instance Court n.92 of Madrid” pursuant to which Soldeva has claimed damages
from is Lloyd’s Syndicate 4472 (the “Soldeva Proceeding”). The Parties hereby
agree that, notwithstanding the Transfer of the Soldeva Interests to applicable
Purchaser Party, all right, title and interest relating to the Soldeva
Proceeding (and any costs of any kind or proceeding relating thereto) shall be
retained by the Seller Parties. In furtherance of the foregoing, within five
(5) Business Days following the applicable Closing Date with respect to the
Transfer of the Soldeva Interests, Soldeva shall send a written notice to both
the court representative (procurador) with respect to the Soldeva Proceeding and
the applicable counsel representing Soldeva in connection with the Soldeva
Proceeding to inform such Persons of the matters described in this paragraph
G.c. For so long as the Soldeva Proceeding remains outstanding, the Seller
Parties shall have the full right to determine, in their sole and absolute
discretion, all actions to be taken in connection with the Soldeva Proceeding,
including, without limitation, litigating,



--------------------------------------------------------------------------------

  settling, waiving, compromising, appealing, challenging and/or enforcing the
claim or parts of the claims related to the Soldeva Proceeding. In addition, in
the event that any amounts become payable to Soldeva in connection with the
Soldeva Proceeding (whether by judgment, settlement or otherwise), all such
amounts (net of any taxes, charges or fees due in connection with the collection
thereof) shall be paid to the applicable Seller Party as soon as reasonably
practicable and in any event within fourteen days of receipt by Soldeva of such
amounts (without deduction). For purposes of clarity, the Seller Parties shall
bear all proper costs of any kind arising out of or in connection with the
Soldeva Proceeding.

 

H. Section 5.5(a). The third sentence of Section 5.5(a) of the Purchase
Agreement shall be amended and restated in its entirety as follows:

“Except to the extent provided for in Section 5.5(b), Transfer Taxes arising as
a result of the Transactions shall be for the account of the Seller Parties,
other than Transfer Taxes (if any) arising as a result of the Transactions set
forth in Schedule 5.5(a); provided, however, that the Purchaser Parties shall
bear EUR 5,000,000 of Transfer Taxes relating to the transfer of French-situated
Equity Entities or Properties otherwise to be borne by the Seller Parties under
this Section 5.5, which amount shall be in addition to the amount of any
Transfer Taxes which may be due on the Transactions set forth on Schedule
5.5(a).”

 

I. Section 5.5(c). The following shall be added to the Purchase Agreement as new
Section 5.5(c) of the Purchase Agreement immediately following Section 5.5(b) of
the Purchase Agreement:

“In respect of European situated Equity Entities or Properties, any Transfer
Taxes for the account of, or borne by, the Seller Parties pursuant to this
Section 5.5 shall be paid, (i) by a Seller Party directly to the relevant Tax
Authority so far as permitted by applicable Laws, or (ii) where Transfer Taxes
are required to be paid to the relevant Tax Authority by a notary pursuant to
applicable Laws, by the concerned Purchaser Party to such notary as part of the
Unadjusted Purchase Price to the extent such Transfer Taxes are non-recoverable,
or (iii) otherwise shall be paid to a Purchaser Party for payment by such
Purchaser Party to the relevant Tax Authority. Any Transfer Taxes for the
account of, or borne by, the Purchaser Parties pursuant to this Section 5.5
(except for any Transfer Taxes to be borne by the Purchaser Parties pursuant to
Section 5.5(a) in respect of the transfer of French-situated Equity Entities or
Properties) shall be paid, (x) by a Purchaser Party directly to the relevant Tax
Authority so far as permitted by applicable Laws, in which case the Unadjusted
Purchase Price shall not be reduced by such Transfer Taxes, or (y) otherwise
shall be paid to a Seller Party for Payment by such Seller Party to the relevant
Tax Authority. Where a payment is required between Parties pursuant to this
Section 5.5(c), the Parties agree to use their respective Commercially
Reasonable Efforts to ensure that payments are made between the Seller Party
actually selling the relevant Purchased Interest, Transferred Property or
Purchased Commercial Loan and the Purchaser Party actually purchasing such
relevant Purchased Interest, Transferred Property or Purchased Commercial Loan
by way of an adjustment to the Unadjusted Purchase Price.”

 

J. Section 5.6(d). For the avoidance of doubt, the term “refund”, as used in
Section 5.6(d) of the Purchase Agreement, shall include refundable tax credits,
such as the IRES credit, but only to the extent the Purchaser Parties or the
Seller Parties actually receive cash with respect to refundable tax credits (or
a refundable tax credit offsets actual tax payable).



--------------------------------------------------------------------------------

K. Section 5.6(c). Section 5.6(c) of the Purchase Agreement shall be amended and
restated in its entirety as follows:

“The Seller Parties shall prepare all Tax Returns of the Purchased Entities and
any Subsidiaries thereof for periods ending on or prior to the applicable
Closing Date (“Pre-Closing Tax Periods”). All such Tax Returns shall be prepared
consistent with the past practices of the Seller Parties unless otherwise
required by applicable law. Regarding any such Tax Returns prepared after the
Closing Date (except for (x) any Tax Returns to be filed with a Tax Authority in
Mexico with respect to income (the “Mexico Tax Returns”), and (y) any Tax
Returns related to value added Taxes (the “VAT Tax Returns”)), the Seller
Parties shall deliver, or cause to be delivered, to the Purchaser Parties a
draft of each such Tax Return (on a stand-alone pro forma basis) at least thirty
(30) days before the due date for filing, including any applicable extensions
(unless the applicable due date is less than sixty (60) days after the Closing
Date, in which case the Seller Parties shall deliver, or cause to be delivered,
to the Purchaser Parties such draft Tax Returns within a reasonable time prior
to filing). The Purchaser Parties shall have fifteen (15) days from the receipt
thereof to provide the Seller Parties with any comments or proposed adjustments
to such draft Tax Returns for the Pre-Closing Tax Periods, and any such comments
or proposed adjustments shall be considered by the Seller Parties in good faith.
Regarding any such Mexico Tax Returns or VAT Tax Returns prepared after the
Closing Date, the Seller Parties shall deliver, or cause to be delivered, to the
Purchaser Parties a draft of each such Mexico Tax Return or VAT Tax Return (on a
stand-alone pro forma basis) at least five (5) Business Days before the due date
for filing, including any applicable extensions (unless the applicable due date
is less than five (5) Business Days after the Closing Date, in which case the
Seller Parties shall deliver, or cause to be delivered, to the Purchasing
Parties such draft Mexico Tax Returns or VAT Tax Returns within a reasonable
time prior to filing). The Purchaser Parties shall have three (3) Business Days
from the receipt thereof to provide the Seller Parties with any comments or
proposed adjustments to such draft Mexico Tax Returns or VAT Tax Returns for the
Pre-Closing Tax Periods, and any such comments or proposed adjustments shall be
considered by the Seller Parties in good faith. The Seller Parties shall timely
file, or cause to be timely filed, such Tax Returns (including Mexico Tax
Returns and VAT Tax Returns) for the Pre-Closing Tax Periods and timely pay, or
cause to be timely paid, all Taxes shown as due thereon.”

 

L. Section 5.8(a). Section 5.8(a) of the Purchase Agreement shall be amended and
restated in its entirety as follows:

“Except (i) as otherwise provided in this Section 5.8(a), (ii) as set forth on
Schedule 5.1(i)(E), or (iii) pursuant to an Alternative Transaction undertaken
in accordance with Section 1.5 (specifically including any requirements for
consent set forth therein), no election pursuant to Section 338(g) of the Code
(or any corresponding provision of state, local, or foreign Tax Law) shall be
made with respect to the Transactions contemplated by this Agreement without the
prior written consent of the applicable Purchaser Parties and applicable Seller
Parties. Any request by any Party to make such election shall be given good
faith consideration by the other Party. Notwithstanding anything to the contrary
in this Section 5.8(a), the applicable Purchaser Parties shall make a valid and
timely election under Section 338(g) of the Code for SOFOM and shall not assign
any rights or obligations under this Agreement in such a manner that could
reasonably be expected to prevent such election from being valid, effective or
timely. Any state or local Transfer Taxes that arise as a result of any election
under Section 338(g) of the Code with respect to the Transactions contemplated
hereunder shall be governed by Section 5.5 hereof.”

 

M. Commercial Backlog Assets. The second sentence of Section 5.23 of the
Purchase Agreement shall be amended and restated in its entirety as follows:

“In the event that the Seller Parties elect to fund or sell any Commercial Loan
Backlog prior to an applicable Closing (each a “Backlog Asset”), the Purchaser
Parties shall have the right, but not the obligation, to acquire such Backlog
Asset in accordance with the terms of this Agreement.”



--------------------------------------------------------------------------------

N. Exercise of Option. The Parties acknowledge and agree that the requirement in
Section 6.1 of the Purchase Agreement that the Option be exercised with respect
to “all (but not less than all)” was not intended to (a) restrict the sale,
disposition or Transfer of the Property listed as “Artemis – Leipzig (LEP)” on
Schedule 3 (the “Leipzig Property”), or (b) eliminate the ability of the Seller
Parties to exercise the Option in the event of the sale, disposition or Transfer
of the Leipzig Property. As such, for purposes of clarity, Section 6.1 of the
Purchase Agreement shall be amended to add the following sentence as the final
sentence of Section 6.1 of the Purchase Agreement:

“Notwithstanding anything to the contrary contained herein, the sale,
disposition or Transfer of the Property listed as “Artemis - Leipzig (LEP)” on
Schedule 3 (the “Leipzig Property”) shall not prevent any right of Seller to
exercise the Option in accordance with the terms of this Section 6.1 and the
Option shall remain exercisable during the Option Period following the sale,
disposition or other Transfer of any of the Leipzig Property.”

 

O. Deferred Assets.

 

  a. A new Section 7.1(a)(iii) is hereby added to the Purchase Agreement as
follows:

“In the event at any applicable Closing of a Purchased Interest with Underlying
Properties located in the United States, a Purchased Entity owns an Excluded
Asset and one or more other Underlying Properties, then, in such case, the
applicable Purchased Interest shall be deemed a Deferred Asset until the earlier
of (1) such time as the Purchased Entity no longer owns the Excluded Asset, or
(2) the Seller Parties and the Purchaser Parties have agreed to an alternative
manner of Transferring the Purchased Interests or Underlying Properties that are
not Excluded Assets to the applicable Purchaser Parties (subject to any required
consent of the Operating Partner) (the “Alternative Purchased Interest
Structure”).”

 

  b. A new Section 7.1(b)(iii) is hereby added to the Purchase Agreement as
follows:

“With respect to any Purchased Entity that owns Underlying Property located in
the United States, in the event an Alternative Purchased Interest Structure is
agreed to prior to the Closing Notice Date or the Seller Parties have notified
the Purchaser Parties in writing on the Closing Notice Date that a Purchased
Interest in a Purchased Entity can be Transferred and such Purchased Entity does
not own any Excluded Assets, the applicable Deferral Condition shall be deemed
satisfied. In the event the applicable Excluded Assets have not been Transferred
from the applicable Purchased Entity on or prior to the Closing Notice Date or
an Alternative Purchased Interest Structure has not been agreed to, but the
applicable Excluded Assets have been transferred from the applicable Purchased
Entity prior to the Closing Date to which the Closing Notice Date relates or an
Alternative Purchased Interest Structure has been agreed to, the Purchaser
Parties shall have the option to, but will not be required to, close the
Transfer of the applicable Purchased Interest on such Closing Date. If the
Purchaser Parties do not elect to close the Transfer on such Closing Date,
subject to the terms and conditions of this Agreement, the Closing with respect
to such Purchased Interest shall be deferred until the next occurring Deferred
Closing Date. With respect to any such deferred Purchased Interest with respect
to which an Operating Partner has executed a consent, the Buy-Sell Discussion
Period shall be delayed and in the event a Closing with respect to such



--------------------------------------------------------------------------------

Purchased Interest has not occurred or an Alternative Purchased Interest
Structure is not agreed to on or before October 31, 2015 (except to the extent
that the applicable Operating Partner is in breach or default of its obligations
under the applicable consent related to the Transactions, in which case, the
applicable date shall be the date of such breach or default), the Buy-Sell
Discussion Period shall begin on October 31, 2015 and the provisions of
Section 7.1(c) shall be applicable (except to the extent that the applicable
Operating Partner is in breach or default of its obligations under the
applicable consent related to the Transactions, in which case, the applicable
date shall be the date of such breach or default).”

 

  c. Section 2.3(f)(i) of the Purchase Agreement shall be amended and restated
as follows:

“Upon receipt of the notice described in Section 2.3(c), the Seller Parties
shall have the right, by the date that is ten (10) Business Days after receipt
of notice of such Title Objection (or no later than five (5) Business Days prior
to the applicable Closing Date, unless the applicable notice of such Title
Objection is provided within five (5) Business Days of the applicable Closing
Date) or such other date as expressly provided herein, by written notice to the
Purchaser Parties with respect to each Property affected by any such Material
Title Exceptions, to elect to cure such Material Title Exception in accordance
with Section 2.3(h). If the Seller Parties (x) do not elect to cure any Material
Title Exception, or (y) in the event the Seller Parties have elected to cure any
Material Title Exception and fail to cure in accordance with Section 2.3(h) by
the applicable Closing Date, the Purchaser Parties shall have the election to
either (A) terminate this Agreement with respect to such Purchased Commercial
Loan, Transferred Property, Purchased Entity (if such Purchased Entity owns
Underlying Property located outside of the United States) or Underlying Property
(if such Underlying Property is located in the United States), in which case
such Purchased Commercial Loan, Transferred Property, Purchased Entity or
Underlying Property shall be deemed an Excluded Asset, or (B) proceed to Closing
with respect to the affected Transferred Property, Purchased Commercial Loan or
Purchased Interest; provided, however, that, in the event that the Seller
Parties have elected to cure any such Material Title Exception, then the
Purchaser Parties shall not be entitled to terminate this Agreement with respect
the applicable Purchased Commercial Loan, Transferred Property or Purchased
Interests for so long as the Seller Parties shall be using their Commercially
Reasonable Efforts to cure such Material Title Exception or any Debt Removal
Exception.”

 

  d. Section 1.1(d) of the Purchase Agreement is hereby amended by adding the
words “Underlying Property,” after the words “Transferred Property,” in the
first line thereof.

 

P. Specific Venture Buy-Sells. The Seller Parties and the Purchaser Parties
agree as follows:

 

  a.

for the Purchased Interests listed on Schedule 1 of the Purchase Agreement with
respect to the Purchased Entities known as “CCS FUNDING, LLC”, the reference to
“May 31, 2015” in Section 7.2(c)(i) of the Purchase Agreement shall be changed
to “June 30, 2015 (except to the extent that an agreement (the “CCS Funding
Transfer Agreement”) with respect to the sale or Transfer of the interests in
the CCS Funding, LLC joint venture to the Operating Partner thereof has been
executed on or prior to June 30, 2015, in which case, the applicable Buy-Sell
Discussion Period shall commence on the earlier of (i) August 31, 2015, and
(ii) the date that is fifteen (15) days following the termination or expiration
of the CCS Funding Transfer Agreement).” For the avoidance of doubt, and
notwithstanding anything to the contrary contained in the Purchase Agreement,
(x) the Purchaser Parties shall not have any obligation to acquire the
Properties held by the CCS Funding, LLC joint venture or any Purchased Interest
in such joint venture unless either (A) the Autumn Creek Property is included in
such



--------------------------------------------------------------------------------

  sale or (B) the Autumn Creek Property has been sold and any excess proceeds
thereof delivered to the Purchaser Parties in accordance with the Sale Consent,
(y) subject to clause (x), if the Seller Parties have the right to take control
of the CCS Funding, LLC joint venture as of August 31, 2015, the Properties
owned directly or indirectly by the CCS Funding, LLC (or otherwise distributed
to the Seller Parties) shall be deemed Transferred Properties and the Seller
Parties shall cause the Transfer such Transferred Properties to the Purchaser
Parties on the next applicable Deferred Closing Date (or such later Deferred
Closing Date on which all consents have been received for the Seller Parties to
Transfer such Properties to the Purchaser Parties), and (z) if the Seller
Parties do not have the right to take control of the CCS Funding, LLC and CCS
Funding, LLC has either sold the Autumn Creek Property and delivered proceeds
thereof to the Purchaser Parties pursuant to the consent executed by Seller
Parties and Purchaser Parties as of the date hereof (the “Sale Consent”) or the
Autumn Creek Property is still owned by the CCS Funding, LLC joint venture.

 

  b. in the event the Seller Parties and the Purchaser Parties enter into a
consent with the partner in JPI Lifestyle Apartment Communities, L.P. (the “JPI
JV”) pursuant to the terms of which the Seller Parties and the partner in the
JPI JV agree to Transfer the Underlying Properties in the JPI JV in fee, such
Underlying Properties shall be considered Transferred Properties for all
purposes under the Purchase Agreement, excluding the provisions of Article III
and Section 5.1 thereof. In connection with the foregoing, if, the consent of
the ground lessor with respect to the Underlying Property known as Jefferson at
Inigo Crossing (the “Inigo Property”) is not obtained and pursuant to any
consent signed with respect to the JPI JV, the JPI JV transfers to the Purchaser
Parties the interests the JPI JV holds in the Equity Entity that holds a real
estate interest in the Inigo Property, such Underlying Property shall remain an
Underlying Property and the interests in the Equity Entity that holds a real
estate interest in such Underlying Property shall be considered Purchased
Interests for all purposes under this Agreement, excluding the provisions of
Article III and Section 5.1 hereof.

 

  c. the reference to “May 31, 2015” in Section 7.2(c)(i) of the Purchase
Agreement shall be changed to “July 16, 2015”.

 

Q. Italian SGR Closing. The following shall be added to the Purchase Agreement
as new Section 7.4 of the Purchase Agreement immediately following Section 7.3
of the Purchase Agreement:

“7.4 Italian SGR. The Parties acknowledge and agree that (a) the Purchaser
Parties intend, pursuant to Section 12.9 hereof, to designate as a Purchaser
Party Designee of those certain Properties listed as Rome – via Veneziani A B C
D and Medici – Milan – via Cardano on Schedule 2 (collectively, the “Italian SGR
Assets”) a newly formed real estate fund (the “New Fund”) that will be created
and managed by an Italian regulated asset management company (società di
gestione del risparimio) (the “SGR”), approved and duly enrolled with the
register kept by the Bank of Italy, and (b) the New Fund will not be established
and be fully operational before the Initial Equity Closing Date. The Seller
Parties and the Purchaser Parties hereby agree that (i) the Purchaser Parties
hereby waive (x) all rights to designate the Italian SGR Assets as “Designated
Equity Assets” under this Agreement, (y) other than with respect to any Material
Title Exception caused by the Seller Parties or their Affiliates after July 14,
2015, all rights and remedies under Section 2.4 with respect to the Italian SGR
Assets, and (z) all rights and remedies related to the termination of the
Agreement with respect to the Italian SGR Assets under Section 2.3 as a result
of any Material Title Exception; (ii) the Purchaser Parties hereby waive as of
the Initial Equity Closing Date each of the conditions under Section 9.4(a) with
respect to the Italian SGR Assets and in no event shall the Purchaser Parties be
entitled to delay the Deferred Closing on the Italian SGR Assets



--------------------------------------------------------------------------------

as a result of the failure of such condition to be satisfied; (iii) as of the
Initial Equity Closing Date, the Italian SGR Assets shall constitute Deferred
Assets for purposes of this Agreement; and (iv) as of each Deferred Closing Date
occurring after the Initial Equity Closing Date, the Italian SGR Assets shall
continue to constitute Deferred Assets unless the Purchaser Parties shall have
previously provided notice to the Seller Parties that the New Fund has been
established and is fully operational, provided, however, that, notwithstanding
anything to the contrary in this Agreement, the Deferred Closing with respect to
the Italian SGR Assets shall occur no later than September 30, 2015 (regardless
of whether the New Fund and SGR have been established and has become fully
operational and regardless of whether a Deferred Closing is otherwise scheduled
for September 30, 2015), which date may be extended to October 31, 2015 in the
Seller Parties’ sole discretion.”

 

R. Italian Retail Closing. The following shall be added to the Purchase
Agreement as new Section 7.4 of the Purchase Agreement immediately following
Section 7.3 of the Purchase Agreement:

“7.5 Italian Retail. The Seller Parties have requested that, in lieu of the
Purchaser Parties purchasing the Purchased Interests described as Gran Commercio
Srl on Schedule 1 of the Purchase Agreement, the Purchaser Parties instead
acquire the Interests in GE Real Estate Italia Retail S.r.l (“GE Italia” and the
Interests therein, the “GE Italia Interests”) on August 5, 2015 (the “Italian
Retail Closing Date”). The Seller Parties shall provide all Diligence Materials
in respect of GE Italia as reasonably requested by the Purchaser Parties, and
the Purchaser Parties shall perform due diligence on GE Italia. If such
diligence is completed to the satisfaction of the Purchaser Parties (in their
sole and absolute discretion) prior to the Italian Closing Date, then the
Parties agree that the Purchaser Parties shall acquire the GE Italia Interests
on the Italian Closing Date and the Parties shall enter into any agreements
(including any side letters or amendments to the Purchase Agreement) required to
memorialize such purchase. If such diligence is not complete to the satisfaction
of the Purchaser Parties by the Italian Closing Date, then either (a) the
Parties shall defer the Italian Closing Date to a date mutually agreed upon by
the parties or (b) the Purchaser shall purchase the Purchased Interests
described as Gran Commercio Srl, as originally contemplated in the Purchase
Agreement, on the Italian Closing Date.

 

S. Initial Debt Closing Date. Section 9.1(a) and Section 9.1(b) of the Purchase
Agreement shall be amended and restated in their entirety as follows:

“(a) The Initial Debt Closing Date occurred on May 20, 2015.

(b) The Initial Equity Closing shall occur on July 15, 2015 (the “Initial Equity
Closing Date”). For purposes of this Agreement the “Applicable Initial Closing
Date” shall mean the Initial Equity Closing Date or the Initial Debt Closing
Date as the context requires.”

 

T. Certain Governmental and Regulatory Approvals.

 

  a. The following shall be added to the Purchase Agreement as a new sentence at
the end of Section 9.2(a)(ii) of the Purchase Agreement:

“For the avoidance of doubt, it shall be a condition to each Party’s obligation
to effect the Transaction in respect of the Property listed as Silver Forum; ul.
Strzegomska 2-4, Wroclaw, Poland on Schedule 2 (the “Polish Property”) that
either (x) a tax ruling by the applicable Polish tax authorities shall have been
issued to each of the Purchaser Parties and the Seller Parties (the “Polish Tax
Rulings”), or (y) the applicable waiting period under the applicable Polish tax
regulations (plus five (5) extra Business Days) shall have expired.”



--------------------------------------------------------------------------------

  b. For purposes of this Section, a “Negative Ruling” means a Polish Tax Ruling
which does not acknowledge the interpretation of the sale presented in a Party’s
application submitted to the Polish tax authorities prior to the date hereof. In
the event that one (but not both) of the Polish Tax Rulings is a Negative
Ruling, the Parties acknowledge and agree that in such case (1) the Seller
Parties shall issue a VAT invoice to the Purchaser Parties and the Purchaser
Parties shall pay such amount to the Seller Parties and the Seller Parties shall
pay such amount to the applicable Polish tax authorities and (2) the Purchaser
Parties shall also pay an amount equal to the transfer tax due pursuant to the
Negative Ruling to the applicable Polish tax authorities. The Seller Parties
shall pay an amount equal to the amount of such transfer tax to the Purchaser
Parties as per the relevant Closing Statement in respect of the Polish Property
pursuant to which the net proceeds receivable by the Seller Parties shall be the
Unadjusted Purchase Price less such transfer tax.

 

  c. In the event that either or both of the Polish Tax Rulings is a Negative
Ruling, the Parties agree to use commercially reasonable efforts to (i) appeal
(and to cooperate with each other to appeal) any Negative Ruling, (ii) cooperate
with each other to obtain refunds of any Taxes found to not have been due and
payable following any such appeal (whether such Taxes constitute transfer taxes
or VAT).

 

  d. (i) If at any time the Seller Parties receive a refund of VAT paid on the
transaction, the Seller Parties agree to pay such amount to the Purchaser
Parties, and (ii) if at any time the Purchaser Parties receive a refund of
transfer taxes paid on the transaction, the Purchaser Parties agree to pay such
amount to the Seller Parties, provided that in respect of either (i) or
(ii) above, the Parties agree to consult with one another regarding the most
efficient method to make such payments. Further, the Purchaser Parties shall not
be liable to pay VAT to the extent the Transfer of the Polish Property is found
as a result of both of the final Polish Tax Rulings or appeals to be subject to
Transfer Tax unless such VAT has already been paid to the tax authorities and a
refund is not successfully obtained after each party using commercially
reasonable efforts.

 

U. Certain Deferred Closing Dates with respect to Purchased Commercial Loans.
Pursuant to Section 9.5(b) of the Purchase Agreement, the Seller Representative
(on behalf of the Seller Parties) and the Purchaser Representative (on behalf of
the Purchaser Parties) mutually acknowledge and agree that (in addition to any
other Deferred Closing) a Deferred Closing with respect to Purchased Commercial
Loans occurred on each of the following dates: May 28, 2015, June 4,
2015, June 11, 2015, June 23, 2015, June 30, 2015 and July 9, 2015.

 

V. Outside Debt Date. Clause (x) of Section 10.4(c) of the Purchase Agreement
shall be amended and restated in its entirety as follows:

“(x) with respect to any Purchased Commercial Loan, the applicable Deferred
Closing shall not have occurred on or prior to the Outside Debt Date (or, in the
case of any Purchased Commercial Loans in France, the date that is the later of
(A) thirty (30) days following the conclusion of the consultations with the
Works Councils or Employee Representative Bodies in France, and (B) thirty
(30) days following the receipt of all applicable approvals under Antitrust Laws
(but, in no event, later than March 31, 2016));”



--------------------------------------------------------------------------------

W. Outside Equity Asset Date. Clause (y) of Section 10.4(c) of the Purchase
Agreement shall be amended and restated in its entirety as follows:

“(y) with respect to any Equity Asset, the applicable Deferred Closing shall not
have occurred on or prior to the Outside Equity Date (or (1) in the case of
Equity Assets in France, the date that is the later of (A) thirty (30) days
following the conclusion of the consultations with the Works Councils or
Employee Representative Bodies in France, (B) thirty (30) days following the
receipt of all applicable approvals under Antitrust Laws, and (C) thirty
(30) days following the receipt or waiver of any applicable Pre-Emptive Rights
with respect to the applicable Equity Assets (but, in no event, later than
March 31, 2016), or (2) in the case of any Equity Assets that are Purchased
Interests with respect to which the Buy-Sell Discussion Period commences on or
after July 16, 2015, the later of (i) February 15, 2016, and (ii) the earlier of
(a) the date on which the applicable Purchased Interest is transferred to the
Operating Partner, or (b) if a Seller Party takes ownership of the applicable
Underlying Properties and such Underlying Properties become Transferred
Properties, the date on which all consents have been received for the Seller
Parties to Transfer such Properties to the Purchaser Parties).”

 

X. Section 11.3. Section 11.3 of the Purchase Agreement shall be amended to add
the following as new Section 11.3(g):

“(g) Post-Closing Taxes.”

 

Y. Section 11.4. Section 11.4 of the Purchase Agreement shall be amended and
restated in its entirety as follows:

“The Parties agree that any indemnification payments made with respect to this
Agreement shall be treated for all Tax purposes as an adjustment to the
Unadjusted Purchase Price, unless otherwise required by Laws (including by a
determination of a Tax Authority that, under applicable Laws, is not subject to
further review or appeal). The Parties agree to use their respective
Commercially Reasonable Efforts to ensure that any such payments are made
between the Seller Party actually selling the relevant Purchased Interest,
Transferred Property or Purchased Commercial Loan and the Purchaser Party
actually purchasing such relevant Purchased Interest, Transferred Property or
Purchased Commercial Loan.”

 

Z. Section 12.9. Section 12.9 of the Purchase Agreement shall be amended and
restated in its entirety as follows:

“This Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective permitted successors and
permitted assigns. Neither this Agreement, nor any of the rights, interests or
obligations under this Agreement, may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any attempted or purported assignment in
violation of this Section 12.9 shall be null and void and of no force or effect.
Notwithstanding the foregoing, (a) the Seller Parties shall have the right to
assign or delegate, in whole or in part, by operation of law or otherwise, any
of its rights, interests or obligations under this Agreement to any Affiliate of
the Seller Parties, provided that no such assignment or delegation shall release
any Seller Party from its obligations hereunder; (b) the Purchaser Parties shall
have the right to designate one or more Purchaser Party Designees as an assignee
or delegatee of any of its rights, interests or obligations under this Agreement
on or at any time following the date hereof, and such Purchaser Party Designees
shall purchase, acquire



--------------------------------------------------------------------------------

and take title to any or all of the Purchased Interests, Transferred Properties
or Purchased Commercial Loans by notice to the Seller Parties given at least ten
(10) Business Days prior to the Closing, provided that there is no increase in
the costs borne by the Seller Parties under Section 12.13 (unless paid by the
Purchaser Parties); and provided further that no such assignment or delegation
shall release any Purchaser Party from its obligations hereunder; and (c) the
Purchaser Parties shall have the right to collaterally assign their rights in
this Agreement to any lender.”

 

AA. Exhibit A.

 

  a. Exhibit A to the Purchase Agreement shall be amended to add the following
definitions to Exhibit A of the Purchase Agreement in alphabetical order:

““Post-Closing Taxes” means any and all liability for income Taxes (including,
for the avoidance of doubt, penalties and interest imposed in connection with
such Taxes) of Soldeva Grupo DE Inversiones 2006 SL (including secondary
liability for such Taxes imposed on GE Real Estate Iberia S.A.) for any period
beginning after the applicable Closing Date and the portion of any Straddle Tax
Period beginning on the Closing Date (except to the extent such Taxes are
accounted or adjusted for in a proration, calculation or other adjustment under
Section 1.4) to the extent such liability for such Taxes relates to or arises as
a result of the denial by applicable Tax Authorities of Tax deductions for
interest expenses incurred in connection with the Revolving Credit Agreement
dated July 13, 2015 by and between SOLDEVA GRUPO DE INVERSIONES 2006, S.L., as
borrower, and GE REAL ESTATE IBERIA, S.A., as lender, or in connection with any
future loan or credit agreement to be granted to SOLDEVA GRUPO DE INVERSIONES
2006, S.L. that refinances such Revolving Credit Agreement.”

 

  b. The definition of “Excluded Liabilities” set forth on Exhibit A to the
Purchase Agreement is hereby amended to add the following as clauses (f) and
(g) of such definition:

“(f) relating to any Action alleging that any necessary corporate approvals
required to Transfer certain Properties directly or indirectly owned by General
Electric Real Estate Iberia, S.A. to the applicable Purchaser Parties were not
properly obtained.

(g) relating to the Soldeva Proceeding.”

 

BB. Schedule 3.8(a). Schedule 3.8(a) to the Purchase Agreement shall be amended
and restated in its entirety as set forth on Schedule A attached hereto.

 

CC. Confidentiality Agreement. The date of the Confidentiality Agreement
described in Section 5.4(a) of the Purchase Agreement shall be amended to
correctly reflect that the date of such Confidentiality Agreement is “March 11,
2015”.

 

DD. Designation of Purchased Commercial Loans. In accordance with Section 12.9
of the Purchase Agreement (and subject to the terms and conditions thereof), the
Purchaser Parties hereby designate (i) the one or more direct or indirect
subsidiaries of Blackstone Mortgage Trust Inc. as set forth on Schedule D to
acquire the Purchased Commercial Loans set forth on Schedule D, and (ii) one or
more direct or indirect subsidiaries of the fund commonly known as Blackstone
Real Estate Debt Strategies (or an alternative investment vehicle thereof) to
acquire the Purchased Commercial Loans set forth on Schedule E (the “BREDs
Loans”). The Purchaser Parties shall provide the Seller Parties with the names
of the entity that will acquire each BREDs Loan at least three (3) Business Days
prior to the applicable Closing.



--------------------------------------------------------------------------------

EE. Designation of Kimco. In accordance with Section 12.9 of the Purchase
Agreement (and subject to the terms and conditions thereof), the Purchaser
Parties hereby designate Strategic Partners Real Estate VI Investments, L.P.
(Series A) or one or more direct or indirect subsidiaries thereof to acquire the
Kimco Interest.

 

FF. Insurance Cooperation. From the date hereof until, with respect to any
Purchased Commercial Loan in the United States, the date that is sixty (60) days
following the Closing of such Purchased Commercial Loan (but in no event later
than August 31, 2015) (such period, the “Insurance Cooperation Period”), the
Seller Parties hereby agree (solely to the extent the Seller Parties have the
ability to take such action under the applicable insurance policy and have
personnel available to assist with such matter) to reasonably cooperate with the
Purchaser Parties during the applicable Insurance Cooperation Period with
respect to any insurance matters requested by the Purchaser Parties to be taken
(including delivery of all notices received by the Seller Parties from an
insurance carrier and cooperation is making and settlement of claims) in
connection with such Purchased Commercial Loan in the United States. The
obligations of the Seller Parties in this Paragraph FF shall survive the Closing
until the expiration of the Insurance Cooperation Period.

 

GG. Determination of GECC Composite Commercial Paper Rate. Following the Closing
of the Purchased Commercial Loan commonly known as “Carlyle MHP Portfolio”, for
so long as such Purchased Commercial Loan provides for the calculation of
interest based on the “GECC Composite Commercial Paper Rate” and such rate is
available, the Seller Parties hereby agree that within (five) 5 Business Days of
the applicable Closing and by the 5th day of each calendar month thereafter
until the maturity date of such Purchased Commercial Loan to provide the
Purchaser Parties the information necessary to complete such calculation. The
obligations of the Seller Parties in this Paragraph GG shall survive the
Closing.

 

HH. 6060 Office Building Extension Fee. The Seller Parties and the Purchaser
Parties acknowledge and agree that in connection with the Closing of the
Purchased Commercial Loan commonly known as “6060 Office Building” (the “6060
Loan”) the Purchaser Parties received a credit equal to (i) $124,704.12,
representing twenty-five percent (25%) of the exit fee that the Obligor under
the 6060 Loan paid to the applicable Seller Party in connection with the
extension/modification of the 6060 Loan and (ii) $41,864.27, representing the
extension fee previously paid to the applicable Seller Party by the Obligor
under the 6060 Loan.

 

II. Certain Cooperation. From and after the applicable Closing Date until
December 31, 2015, but only for so long as the Purchaser Parties have an
interest in and the ability to Control such Equity Asset or Purchased Entity,
with respect to any Equity Asset or Purchased Commercial Loan (which in the case
of the Purchased Commercial Loans shall be limited to legal fees and other
third-party borrower-reimbursable costs incurred by the Seller Parties prior to
the Closing of the applicable Purchased Commercial Loan), the Purchaser Parties
shall (a) reasonably cooperate with the Seller Parties to invoice and accept
payments from the applicable third party in connection with such invoice
(without any obligation to engage a collection agency, send any demand notice
(it being agreed that an invoice shall not constitute a demand notice), sue any
third party, exercise any legal remedies under any applicable Contract or incur
any expenses (other than de minimis expenses) over and above the expense of
invoicing) any amounts payable by an Obligor or other third party to the Seller
Parties or any Equity Entity for periods prior to the applicable Closing Date
with respect to the Transferred Equity Asset or Purchased Commercial Loan, and
(b) to the extent that any such amounts are received by any Purchaser Party or
Affiliate thereof and the Seller Parties are entitled to such amounts under the
Agreement, to promptly pay such amounts to the applicable Seller Party.



--------------------------------------------------------------------------------

JJ. Cooperation Regarding Certain Guarantees. For a period of six (6) months
after the applicable Closing Date with respect to the Transfer of the GERED
Interests to the applicable Purchaser Party, the Purchaser Parties shall
continue to cooperate with the Seller Parties, and use their commercially
reasonable efforts, to cause the beneficiary of that certain guarantee dated
23 December 2013 (the “Fetter Lane Guarantee”) of GE Capital Corporation
(Investment Properties) Limited (the “Fetter Lane Guarantor”) as guarantor in
favour of Macfarlanes LLP as beneficiary in relation to the obligations of GERED
under an agreement for lease relating to the lower ground, upper ground and
first to fourth floors (inclusive), 98 Fetter Lane, London EC4 to release,
novate or otherwise discharge in writing GE Capital Corporation (Investment
Properties) Limited from all of its obligations under such Fetter Lane Guarantee
(the “Fetter Lane Release”) first arising or accruing from and after the Closing
Date. Such cooperation shall include, without limitation, the execution by the
applicable Purchaser Party or Affiliate thereof (the “Replacement Guarantor”) of
a replacement guarantee on the same terms as the existing Fetter Lane Guarantee,
it being acknowledged and agreed that any such Replacement Guarantor shall be
Kensington UK Holdco Sarl or, at the option of the Purchaser Parties, an entity
which has equivalent financial substance to Kensington UK Holdco Sarl and the
identity of which shall have been approved by Macfarlanes LLP. In addition,
within three (3) Business Days of the Closing on the Fetter Lane Property (or
Purchased Interests relating thereto) (the “Fetter Lane Closing”), Kensington UK
Holdco Sarl (the “Fetter Lane Indemnitor”) and the Fetter Lane Guarantor shall
enter into a side letter pursuant to which the Fetter Lane Indemnitor shall
indemnify the Fetter Lane Guarantor in respect of all Liabilities first arising
or accruing under the Fetter Lane Guarantee after the Fetter Lane Closing, which
indemnification obligation shall automatically terminate upon the occurrence of
the Fetter Lane Release.

 

KK. Seller Parties’ Cooperation. The following shall be added to the Purchase
Agreement in Section 2.3(d) of the Purchase Agreement as an additional sentence
at the end of Section 2.3(d) of the Purchase Agreement:

“Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, in no event shall any Seller Party be required to provide to the
Title Company or any Purchaser Party any title affidavit, certification or
indemnity in connection with any “non-imputation” endorsement or otherwise with
respect to any Property that is Transferred to any of the Purchaser Parties or
any Affiliates thereof by any Joint Venture or any Subsidiary thereof and for
which a consent was executed by the applicable JV partner.”

 

LL. Notices. The notice information for the Purchaser Parties set forth in
Section 12.4 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“if to the Purchaser Parties to:

c/o The Blackstone Group

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: William Stein and Judy Turchin

Facsimile: 212-583-5202



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10154

Attention: Krista Miniutti

Facsimile: 212-455-2502”

 

MM. Schedule A-3(a). Schedule A-3(a) to the Purchase Agreement shall be amended
and restated in its entirety as set forth on Schedule G attached hereto.

 

NN. Certain Equity Assets. Schedule 1 to the Purchase Agreement shall be amended
such that the Unadjusted Asset Purchase Price Amounts for each of the Equity
Assets described on Schedule H-1 attached hereto shall be replaced with the
Unadjusted Asset Purchase Price Amount set forth opposite the name of each such
Equity Asset on Schedule H-1 attached hereto. Schedule 2 to the Purchase
Agreement shall be amended such that the Unadjusted Asset Purchase Price Amounts
for each of the Equity Assets described on Schedule H-2 attached hereto shall be
replaced with the Unadjusted Asset Purchase Price Amount set forth opposite the
name of each such Equity Asset on Schedule H-2 attached hereto.

 

OO. Free Rent Credit. The Seller Parties and the Purchaser Parties hereby agree
that notwithstanding anything to the contrary in the Purchase Agreement
(including, without limitation, Section 1.4(h)(i) of the Purchase Agreement),
(i) the credit the Purchaser Parties shall receive for free rent obligations
with respect to all Equity Assets other than the Option Assets shall be
$20,000,000, which amount (x) shall be credited to the Purchaser Parties at the
Initial Equity Closing against the amounts otherwise payable by the Purchaser
Parties to the Seller Parties and (y) shall be allocated $17,500,000 to one or
more Equity Assets situated in the United States and $2,500,000 (or the
equivalent amount in local currency) to one or more Equity Assets situated in
Europe and (ii) the credit the Purchaser Parties shall receive for free rent
obligations with respect to each Option Asset shall be two-thirds of the free
rent obligations that would otherwise be credited to the Purchaser Parties
pursuant to the Purchase Agreement, which amount shall be credited to the
Purchaser Parties at the Closing of the applicable Option Asset. Except for the
adjustments described in clause (i) and clause (ii) of this Paragraph OO, there
shall be no further credits or adjustments of any kind at any time with respect
to free rent obligations pursuant to Section 1.4(h)(i) of the Purchase Agreement
or otherwise with respect to any Equity Assets (other than Option Assets
pursuant to clause (ii)) and the applicable free rent credit for all Equity
Assets (other than Option Assets) shall not be subject to true-up, arbitration
or dispute of any kind.

 

PP. Exhibit B. Exhibit B to the Purchase Agreement shall be supplemented by
adding the “Supplement to Exhibit B-Employment Matters” attached hereto as
Schedule I (the “Supplement”). For the avoidance of doubt, the Supplement is
entered into by the Seller Parties and their respective Affiliates and Wells
Fargo Bank NA and/or any of its Affiliates, as a Purchaser Party Designee under
the Purchase Agreement (“Wells Fargo”) only and all other Purchaser Parties (and
their respective Affiliates) are not party to this Supplement. Notwithstanding
anything contained in the Supplement to the contrary, the rights and obligations
of the Purchaser Parties (other than Wells Fargo) pursuant to the Purchase
Agreement (including Exhibit B thereto) shall not be affected by the terms of
this Supplement.

 

QQ. Schedule 5.5(b). Section 9 of the subsection of Schedule 5.5 (b) of the
Purchase Agreement entitled “UK Tax Matters” shall be amended and restated as
follows:

“9. The Parties agree and acknowledge that the Equity Entity (and the other
entities, in the event that they become Equity Entities as the result of an
Alternative Transaction in



--------------------------------------------------------------------------------

accordance with Section 1.5 of the Agreement) listed in paragraph 12 below shall
notify the Initial Equity Closing Date as its accounting reference date and thus
bring to an end the period of account for UK corporation tax purposes then
current as at such date; such periods of account shall accordingly be
Pre-Closing Tax Periods for the purposes of Section 5.6(c) of the Agreement and
there shall be no Straddle Tax Periods for such Equity Entity (or other
entities, if applicable). The Seller Parties shall within 60 days of the Closing
Date prepare the accounts of such Equity Entity (and other entities, if
applicable) for the period ending on that date and the Purchaser Parties shall
procure that the relevant Equity Entity shall instruct KPMG LLP of 15 Canada
Square, London (the “Auditors”) to undertake an audit in respect of such
accounts. The Parties shall liaise with the Auditors with the intention that the
said accounts be signed by the Auditors and on behalf of the relevant Equity
Entity (and other entities, if applicable) within 90 days of the Closing Date.”

 

RR. Certain Purchaser Party Designees. Notwithstanding anything to the contrary
contained in the Purchase Agreement (including Section 12.15 thereof), (i) the
obligations of the Purchaser Parties set forth on Schedule F attached hereto
(the “Core SPEs”) under the Purchase Agreement shall be several and only relate
to the Equity Assets acquired by each such Core SPE, and (ii) the Core SPEs
shall have no obligation or liability under the Purchase Agreement with respect
to the Termination Fee, including pursuant to Section 10.3 and Section 10.5(a)
thereof.

 

SS. Certain Amounts in Spain. The Parties acknowledge and agree that, with
respect to certain Equity Assets situated in Spain, a credit in the amount of
€2,138,889.29 or the actually credited amounts with respect to cash deposits
(the “Security Deposit Credit”) related to certain tenant security deposits (and
which tenant security deposits either shall be transferred to the applicable
Purchaser Party or are retained for the benefit of the applicable landlord and
tenant with the applicable Governmental Entities) was erroneously deducted by
the Purchaser Parties in the applicable Initial Closing Statements at the
Initial Equity Closing. To correct such error, the Purchaser Parties hereby
agree that, within ten (10) Business Days following the Initial Equity Closing,
the Purchaser Parties shall pay to the applicable Seller Parties in Spain an
amount equal to the Security Deposit Credit and the Parties hereby agree that
the Security Deposit Credit shall be subject to the provisions of Section 1.4(i)
of the Purchase Agreement.

 

TT. Effect. From and after the date of this Letter Agreement, each reference in
the Purchase Agreement to “this Agreement” shall mean the Purchase Agreement, as
amended pursuant to this Letter Agreement. In the event of any inconsistencies
between this Letter Agreement and the Purchase Agreement, the terms of this
Letter Agreement shall govern.

 

UU. Governing Law. This Letter Agreement will be governed by, and construed and
enforced in accordance with, the Laws of the State of New York, regardless of
the Laws that might otherwise govern under applicable conflicts of law
principles thereof.

 

VV. Counterparts. This Letter Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties. This Letter Agreement may be
executed by facsimile signature or in portable document format (PDF).

 

WW.

Entire Agreement. Except as specifically amended by this Letter Agreement, the
Purchase Agreement remains in full force and effect and is hereby ratified and
confirmed by the Parties. The Purchase Agreement (including all exhibit and
schedules thereto), as amended by this Letter Amendment, constitutes the entire
agreement of the Parties and their respective Affiliates and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with



--------------------------------------------------------------------------------

  respect to the subject matter of this Agreement. Notwithstanding the
foregoing, the Confidentiality Agreement will remain in full force and effect in
all respects, except to the extent modified by the provisions of Section 12.1 of
the Purchase Agreement.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

Please confirm your agreement and consent with the foregoing by signing and
returning one copy of this Letter Agreement to the undersigned, whereupon this
Letter Agreement shall become a binding agreement among the Parties.

 

Sincerely, GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Douglas A. Ewing

Name:   Douglas A. Ewing Title:   Authorized Signatory



--------------------------------------------------------------------------------

Agreed to, acknowledged and accepted as of the date first written above:
PURCHASER REPRESENTATIVE BRE IMAGINATION HOLDCO LLC, a Delaware limited
liability company By:  

/s/ Tyler Henritze

Name:   Tyler Henritze Title:   Senior Managing Director and Vice President cc:
  Simpson Thacher & Bartlett LLP   425 Lexington Avenue   New York, New York
10154   Attention: Krista Miniutti